 


109 HR 4628 IH: Student Loan Marketplace Equity Act
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4628 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Holden introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to impose a fee on holdings of student loans. 
 
 
1.Short titleThis Act may be cited as the Student Loan Marketplace Equity Act. 
2.Fee imposedSection 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1) is amended by adding at the end the following new subsection: 
 
(g)Special fee 
(1)Fee imposedAn entity that is the dominant lender under this part shall pay to the Secretary, on a monthly basis, a special fee calculated on an annual basis in an amount equal to 0.25 percent of the value of the entity’s portfolio of interests in student loans. 
(2)Value of portfolioThe value of an entity’s portfolio of interest in student loans is equal to the sum of— 
(A)the principal amount of all loans made, insured, or guaranteed under this part that are held directly by the entity or its subsidiary or affiliate; 
(B)the principal amount of all loans made, insured, or guaranteed under this part that have been sold or or otherwise transferred to a securitization trust by the entity or its subsidiary or affiliate, but that are otherwise under the control of the entity or its subsidiary or affiliate; and 
(C)the aggregate present value, fairly determined, of any other interest in loans made, insured, or guaranteed under this part that are retained by the entity or its subsidiary or affiliate, as determined by the Secretary, in accordance with the accounting measures established under paragraph (3)(A). 
(3)Determination of other amounts subject to the fee 
(A)Not later than 60 days after the date of enactment of the Student Loan Marketplace Equity Act, the Secretary shall establish accounting measures to be used to determine the types of loans and the loan amounts (and retained interests therein), that shall be subject to the special fee under paragraph (2), and shall publish such measures in the Federal Register.  
(B)The Secretary shall make the determination under paragraph (2) within 60 days of the date of enactment of the Student Loan Marketplace Equity Act (notwithstanding the provisions of section 492), and annually thereafter. 
(4)Effective dateThis subsection shall be effective for loans held by the entity described in paragraph (1) on or after the date of enactment of the Student Loan Marketplace Equity Act. 
(5)Definition of dominant lenderFor the purposes of this subsection, the term dominant lender under this part means the entity whose portfolio of interests in student loans has the greatest value, as determined annually by the Secretary.. 
 
